Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (USPN 20190324184).

With regard to claim 1,
Cai et al. disclose a display device, comprising: a backlight unit (100), the backlight unit including: a plurality of light sources (120) disposed on a printed circuit (110, paragraph 51); and a light path control element (130) located over at least one of the plurality of light sources, the light path control element including a plurality of first engraved patterns (140) each located in an area overlapping with all or at least a part of each of the plurality of light sources on a top surface of the light path control element (see, e.g., figure 1), and the light path control element including a plurality of second engraved patterns (150) located in an area except for areas overlapping with the plurality of light sources on a bottom surface of the light path control element (see, e.g., figure 1); and a panel (170) disposed over the backlight unit and receiving light from the backlight unit.

Cai et al. disclose the display device according to claim 1, wherein a width of the first engraved patterns (140) becomes smaller from the top surface of the light path control element toward an inner area of the light path control element (see figures).
With regard to claim 5,
Cai et al. disclose the display device according to claim 1, wherein a width of the second engraved patterns (150) becomes smaller from the bottom surface of the light path control element toward an inner area of the light path control element (See figures).
With regard to claim 6,
Cai et al. disclose the display device according to claim 1, wherein the second engraved patterns (150) are disposed in one or more areas except for areas overlapping with the first engraved patterns (140, see, e.g., figure 1).
With regard to claim 7,
Cai et al. disclose the display device according to claim 1, wherein a refractive index of a material located inside of the second engraved patterns is smaller than a refractive index of the light path control element and greater than or equal to a refractive index of a material located inside of the first engraved patterns (see paragraph 53).
WITH regard to claim 8,

With regard to claim 9,
Cai et al. disclose the display device according to claim 1, further comprising a light source protective element (portion of 130 adjacent 120) located between one or more of the light sources and the light path control element, and the light source protective element having a refractive index identical to a refractive index of the light path control element (same material).
With regard to claim 10,
Cai et al. disclose the display device according to claim 9, wherein the light path control element and the light source protective element are formed integrally.
With regard to claim 16,
Cai et al. disclose a backlight unit, comprising: a plurality of light sources (120) disposed on a printed circuit (110); a light source protective element (portion of 130 immediately adjacent 120) located on at least one of the plurality of light sources and surrounding at least a part of an outside surface of the at least one of the plurality of light sources; and a light conversion film (remainder of 130) located on the light source protective element, and including a light diffusion layer (154) disposed on a lower portion of the light conversion film and a plurality of light diffusion patterns (160) disposed on an upper portion of the light conversion film.
With regard to claim 17,

With regard to claim 18,
Cai et al. disclose a light path control element (130) having a first surface (upper) and a second surface (lower) opposite of the first surface, comprising: a plurality of first engraved patterns (140) located on the first surface of the light path control element; and a plurality of second engraved patterns (150) located on the second surface of the light path control element, the plurality of second engraved patterns located in one or more areas except for areas overlapping with the first engraved patterns.
With regard to claim 19,
Cai et al. disclose the light path control element according to claim 18, wherein a width of the first engraved patterns becomes smaller from the first surface toward an inner area of the light path control element, and a width of the second engraved patterns becomes smaller from the second surface toward the inner area of the light path control element (see figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (as above), in view of Koh et al. (USPN 2012/0069575).
With regard to claims 3, 4, 20,
Cai et al. disclose the display device according to claims 2, 19 wherein a ratio at which a width of the second engraved patterns decreases based on the unit depth from the second surface toward the inner area of the light path control element is constant. While Cai et al. do not disclose a first ratio at which the width of the first engraved patterns decreases based on a unit depth from the first surface toward a first point located inside of the light path control element is greater than a second ratio at which the width of the first engraved patterns decreases based on the unit depth from the first point toward a second point closer to the inner area of the light path control element than the first point, Koh et al. do disclose an analogous first pattern having such a configuration (see recess 1411 of the figures). It would have been . 
Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (as above), in view of Chen et al. (USPN 2019/0265549).

With regard to claim 11, 
Cai et al. disclose the display device according to claim 9, further comprising a reflective layer (152) located on the printed circuit (110). While Cai et al. do not disclose the claimed reflective plate, Chen et al. do disclose an analogous device having a reflective plate 120 including a plurality of holes (122) located to correspond to the respective light sources, wherein the light source protective element (162) is located inside of each of the plurality of holes included in the reflective plate, wherein a top surface of the light source protective element and a top surface of the reflective plate are coplanar with each other (see figures), resulting in, upon incorporation wherein the second engraved patterns being disposed in one or more areas except for areas overlapping with the plurality of holes included in the reflective plate. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Chen et al. into the device of Cai et al. in order to tune light distribution characteristics.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (as above), in view of Zhang et al. (USPN 2019/0369442).
With regard to claims 13, 14,
Cai et al. disclose the display device according to claim 1. While Cai et al. do not disclose the claimed light conversion film, Zhang et al. do disclose including a plurality of light 
With regard to claim 15,
Cai et al. disclose the display device according to claim 1. While Cai et al. do not disclose the light conversion film, Zhang et al. do disclose an analogous device further comprising a light conversion film (15) including a light diffusion layer (14) located on the light path control element (19) and located on a lower portion of the light conversion film, and a plurality of light diffusion patterns (16) located on an upper portion of the light conversion film. It would have been obvious to one of ordinary skill in the art at the time of the invention to try to incorporate this concept of Zhang et al. into the device of Cai et al. in order to tune light distribution characteristics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2019/0285950, 2016/0076737, 2015/0021634, 2014/0204578, 2012/0218752.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879